EXAMINER’S REASONS FOR ALLOWANCE
Terminal Disclaimer
The terminal disclaimer filed on 8/30/22 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Response to Amendment
	This is in response to the amendments/arguments filed on 8/23/22. Claims 1 – 18 are pending in the current application. 
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
	Step 1: 
I.	The claims are drawn to apparatus, process and CRM categories. 
II.	Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
	Step 2a: 
	III.	Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Representative claim 1 is analyzed below, with italicized limitations indicating recitations of an abstract idea. 
1. A game server for providing offers to facilitate completion of game actions by users within an online game, the game server comprising: one or more physical processors configured by machine-readable instructions to: execute an instance of a game space in which the online game is played, and enable interaction of the users with the game space and/or each other, wherein playing the online game includes executing game actions on behalf of the users, wherein the game actions include game actions that require periods of time for completion; and generate offers to remove the required periods of the game actions in exchange for consideration from the users, wherein the offers generated for the first user include: a first offer to remove a first period required for completion of a first game action in exchange for a first amount of consideration; a second offer to remove a second period required for completion of a second game action in exchange for a second amount of consideration; and a third offer to remove both of the first period and the second period in exchange for a third amount of consideration, wherein the third amount of consideration is less than the sum of the first and second amounts of consideration.
	The underlined limitations fall within at least three of the groupings of abstract ideas enumerated in the 2019 PEG: 
Fundamental economic principles or practices
Commercial or legal interactions
Managing personal behavior or relationships or interactions between people
	The claims are directed towards incentivizing the behavior of users playing a game via group agreements or contract. This is viewed by the Examiner as a fundamental economic practice, an agreement in the form of contracts, and managing personal behavior or relationships between people, which are all considered to be abstract ideas according to the 2019 guidelines.
	Prong 2: Does the Claim recite additional elements that integrate the exception in to a 		practical application of the exception?
	iii.	Although the claims recite additional limitations, such as a server, the said additional 	limitations do not integrate the exception into a practical application of the exception. For 	example, the claims require additional limitations such as a processor, an interface, memory, 	and a display.  
	iv.	These additional limitations do not represent an improvement to the 				functioning of a computer, or to any other technology or technical field, (MPEP 			2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 			2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). 			Rather, these additional limitations amount to an instruction to “apply” the judicial 			exception using a computer as a tool to perform the abstract idea.
Step 2b: 
	Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
	For example, the claim language does recite an additional element, such as a server, however, viewed as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. Viewing the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
		For these reasons, it appears that the claims are not patent-eligible under 35 USC §101. 
Response to Arguments
Applicant’s arguments with respect to claims 1 – 28 have been considered but are moot based on new grounds of rejection. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715